[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                                                                            FILED
                              ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                                                        January 26, 2006
                                     No. 05-12967
                                                                       THOMAS K. KAHN
                               ________________________                    CLERK

                      D. C. Docket No. 04-00020-CR-OC-10-GRJ

UNITED STATES OF AMERICA,


                                                                          Plaintiff-Appellee,

                                            versus

ROBERTO VALLADARES,
a.k.a. Berto,

                                                                       Defendant-Appellant.


                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                           _________________________

                                    (January 26, 2006)

Before BARKETT, WILSON and REAVLEY *, Circuit Judges.

PER CURIAM:


*
 Honorable Thomas M. Reavley, United States Circuit Judge for the Fifth Circuit, sitting by
designation.
      Roberto Valladares appeals his 240-month sentence, imposed after he pled

guilty to conspiring with the intent to distribute five or more kilograms of cocaine

and fifty or more grams of cocaine base in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(A), and 846. He argues that the district court failed to give adequate

consideration to the sentencing factors in 18 U.S.C. § 3553(a), and, therefore, his

sentence was unreasonable. The government argues in response that 18 U.S.C.

§ 3742(a), which provides a defendant with the statutory right to appeal, does not

confer jurisdiction to review the reasonability of Valladares’s sentence.

      We have previously rejected the government’s position with regard to

jurisdiction. See United States v. Martinez, No. 05-12706, 2006 WL 39541 (11th

Cir. Jan. 09, 2006); see also United States v. Mickelson, No. 05-2324, 2006 WL

27687 (8th Cir. Jan. 6, 2006) (rejecting the government’s position that appellate

courts lack jurisdiction to review sentences for reasonableness under § 3742(a)).

Because “only the Supreme Court or this Court sitting en banc can judicially

overrule a prior panel decision,” we must reject the government’s jurisdictional

argument. United States v. Marte, 356 F.3d 1336, 1344 (11th Cir. 2004).

      Because we have jurisdiction to entertain appellate review, we now turn to

the reasonability reasonableness of Valladares’s sentence. Because Valladares

never raised a constitutional challenge to his sentence, we review for plain error.

See United States v. Camacho-Ibarquen, 410 F.3d 1307, 1315 (11th Cir. 2005).

                                          2
“An appellate court may not correct an error the defendant failed to raise in the

district court unless there is: (1) error, (2) that is plain, and (3) that affects

substantial rights. If all three conditions are met, an appellate court may then

exercise its discretion to notice a forfeited error, but only if (4) the error seriously

affects the fairness, integrity, or public reputation of judicial proceedings.” Id.

(internal quotations omitted).

       The record demonstrates that the district court did not commit plain error.

The district court considered the statutory factors prior to imposing a sentence of

240 months, at the low end of the applicable guidelines range of between 235 and

293 months’ imprisonment. The district court acknowledged that the guidelines

are to be used in an advisory rather than mandatory manner. Furthermore, the

district court specifically stated that it had considered the seriousness of the offense

as well as Valladares’s personal history, background, and lack of criminal history

in sentencing Valladares at the low end of the guidelines range.

       Although the district court did not detail the weight that it had accorded to

each sentencing factor, we do not require a sentencing court to “conduct an

accounting of every § 3553(a) factor . . . and expound upon how each factor played

a role in its sentencing decision.” United States v. Robles, 408 F.3d 1324, 1328

(11th Cir. 2005); see also United States v. Scott, 426 F.3d 1324, 1329-30 (11th Cir.

2005) (holding that district court need not recite a laundry list of sentencing factors

                                              3
to have adequately considered them under Booker). Accordingly, the district court

did not plainly err when imposing Valladares’s sentence because it considered the

statutory factors and was not required to elaborate or discuss each of them on the

record.

      Even if the district court had erred, Valladares has failed to show that his

substantial rights were violated. In order to prove that a Booker error affected his

substantial rights, Valladares must demonstrate “a reasonable probability of a

different result” absent the error. United States v. Rodriguez, 398 F.3d 1291, 1301

(11th Cir.), cert. denied, 125 S. Ct. 2935 (2005). Where “[t]he record provides no

reason to believe any result is more likely than the other,” a defendant cannot

prevail under plain-error review. Id.

      Valladares does not point to anything in the record that would satisfy his

burden of showing a reasonable probability that he would have received a lesser

sentence had the district court considered each sentencing factor in greater detail.

Because Valladares has failed to demonstrate a reasonable probability of a lesser

sentence under an advisory guideline system, the district court did not commit

reversible plain error under Booker in this case.

      AFFIRMED.




                                           4